Citation Nr: 1118687	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-30 028	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio.



THE ISSUE

Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran served on active duty from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2010).

In November 2006, the Veteran applied for VA disability compensation, seeking service connection for hearing loss and tinnitus.  He asserted that he suffered acoustic trauma in service and was currently experiencing a constant ringing in both ears.  A VA audiology examination was performed in February 2009, during which the Veteran was diagnosed with bilateral sensorineural hearing loss.  Although no tinnitus was present at the time of examination, the Veteran gave a history of recurrent bilateral tinnitus, the onset of which was noted to be years following military service.  The Veteran reported that the tinnitus, although not constant, occurred daily, most often at night.  In April 2007, the RO granted service connection for bilateral sensorineural hearing loss and denied service connection for tinnitus.  The Veteran requested reconsideration of the RO's denial of service connection for tinnitus, stating that although he was not experiencing a ringing in his ears at the time of examination in April 2007, he did experience ringing intermittently.  The Veteran indicated that the ringing began "a few years after Vietnam."  He then added that his ears "actually started ringing off and on in Vietnam."  

The RO again denied the Veteran's claim for service connection for tinnitus in May 2008.  The Veteran disagreed with decision, asserting his belief that because he was awarded service connection for hearing loss based on noise exposure in service, service connection for tinnitus should also be established.  

In September 2009, the Veteran was again afforded a VA audiology examination.  The VA audiologist recorded the Veteran's history of in-service and post-service noise exposure and current complaints of recurrent/intermittent tinnitus.  The VA audiologist noted that no tinnitus was present during testing.  The VA audiologist then found that hearing loss was present and indicated that tinnitus was "as likely as not a symptom associated with the hearing loss."  Upon review of the claims folder and examination of the Veteran, the VA audiologist opined that the Veteran's tinnitus was not caused by or a result of some event in service.  She based her opinion on the fact that the Veteran had reported the onset of tinnitus to be years after service and the nature of the tinnitus being periodic.  She noted that there were many factors that could contribute to periodic tinnitus, to include certain medications, stress, fatigue, high blood pressure, and caffeine.  The VA audiologist stated that it was her opinion that the Veteran's tinnitus was caused by one of those factors, rather than his in-service noise exposure.  

At the outset, the Board notes that evidence of record demonstrates that the Veteran has a current diagnosis of tinnitus.  The Board also finds credible the Veteran's account of noise exposure in service, as it is consistent with his duties in service as an aircraft maintenance specialist.  (Indeed, the RO appears to have conceded in-service noise exposure in awarding service connection for bilateral hearing loss).  Thus, the question is one of nexus.  See Davidson, supra.  

As to the question of nexus, the Board finds that a remand of the matter is warranted because the September 2009 VA audiology examination report is insufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 3.159(c)(4) (2010).  

First, it is unclear whether the VA audiologist considered the Veteran's relevant lay statements regarding on and off ringing in his ears during service, as reported in his February 2008 request for reconsideration.  It also does not appear that the VA audiologist considered that Veteran's assertion that he experienced constant ringing in his ears, as reported during a May 2008 audiology consultation and noted in several vocational rehabilitation notes.  Although there are no reasons or bases requirements imposed on a medical examiner, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran is competent to describe experiencing intermittent ringing in his ears during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  As the Veteran's lay testimony is clearly relevant to the question at issue, it should have been specifically considered by the VA audiologist.  

Second, the VA audiologist's opinion that the Veteran's tinnitus was more likely caused by one of the enumerated factors than by service was not supported by an sufficient rationale.  Although the audiologist listed several factors that could contribute to periodic tinnitus, she did not explain whether the Veteran exhibited those factors.  It does not appear from her audiology examination report that she discussed with the Veteran whether he suffered from stress or fatigue or drank caffeine.  Further, although a review of the VA treatment records shows a diagnosis of hypertension and documents that the Veteran is currently prescribed various medications, the VA audiologist did not state which medications could cause tinnitus; nor did she indicate that the Veteran had been prescribed one of those medications.  The VA audiologist's use of the term "certain medications" leads the Board to believe that not just any medication can cause tinnitus, but rather that there is a defined group or number of medications that have been linked to tinnitus.  Moreover, no opinion was provided with regard to whether the tinnitus could be traced to the Veteran's already service-connected sensorineural hearing loss.  

For the reasons set forth above, the Board finds that a remand of the claim of service connection for tinnitus is necessary because there is not sufficient competent medical evidence on file to make a decision on the claim.  See Barr, supra; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Stefl, 21 Vet.App.at 124 (holding that Board must consider whether medical opinion contains "such sufficient information that it does not require the Board to exercise independent medical judgment"); 38 C.F.R. § 4.2 (2010) (if an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  In this regard, the Board has considered the Veteran's lay assertions that his tinnitus is related to his in-service noise exposure.  Although the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service, or symptoms of a current disability, etiology of dysfunctions or disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Further, in Robinson v. Peake, the United States Court of Appeals for Veterans Claims (Court) held that the Board is required to consider all issues raised either by the claimant or by the evidence of record.  21 Vet. App. 545, 553 (2008).  In reaching that conclusion, the Court specifically stated that "[t]he proposition that separate theories in support of a claim for benefits for a particular disability equate to separate claims for benefits for that disability is no longer the law."  Id. at 551.  In Roebuck v. Nicholson, the Court recognized that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  20 Vet. App. 307, 313 (2006).

Here, the September 2009 VA audiologist stated that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  Although this statement does not affirmatively indicate that the Veteran's tinnitus was caused or aggravated by his hearing loss, it does suggest that the Veteran's tinnitus, even if not found to be directly related to service, may be secondary to his service-connected hearing loss.  Accordingly, the claim for service connection for tinnitus must also be remanded to the agency of original jurisdiction (AOJ) for further development and adjudication of the Veteran's claim on a secondary basis.  

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In December 2006 and March 2008, the RO sent to the Veteran letters notifying him of the evidence required to substantiate his service connection claim on a direct basis.  Those letters did not contain any notice regarding substantiating a service connection claim on a secondary basis.  On remand, the Veteran should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate his service connection claim that include specific notice on how to substantiate the claim on a secondary basis.  

Also, as part of the VA audiology examination scheduled on remand, the audiologist should include a nexus opinion as to whether it is at least as likely as not that the Veteran's tinnitus is attributable to his active military service and whether it is at least as likely as not the Veteran's service-connected hearing loss has caused or made chronically worse the Veteran's tinnitus.  The examiner should also opine as to whether tinnitus in this case is traceable to the same sensorineural impairment that has caused defective hearing.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claim for service connection for tinnitus on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his tinnitus since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

3.  Schedule the Veteran for a VA audiology examination in connection with his claim of service connection for tinnitus.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should provide an opinion as to whether the Veteran's currently diagnosed tinnitus is at least as likely as not directly related to his period of military service.  An opinion should also be provided as to whether it is at least as likely as not the Veteran's service-connected hearing loss has caused or made chronically worse the Veteran's tinnitus.  The examiner should specifically comment on whether tinnitus is the result of the same sensorineural impairment or dysfunction that has caused the Veteran's defective hearing.  All opinions should be set forth in detail and explained in the context of the record.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

